Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendment filed, the application is still pending. Applicant's arguments filed 02/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore a FINAL REJECTION is being administered in view of Hideyuji Sakamoto (US Publication 2016/0092386), Pavithra Sachidanandam et al. (US Publication 2019/0026240), Nathaniel I Desimone et al. (US Publication 2015/0277935). 
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hardware identification number output port and/or circuit type output port must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The computing unit is the element that electrically connects to the detecting pin claimed and is the unit responsible for passing the information either in the form of configuration file, or logical identification number to specify or represent the type of interface. (Paragraph [0019] of applicant’s specification) The examiner also notes circuit type output port or the hardware identification number output port of the controlling circuit’s relationship attempts to explain the intended relationship between an interface type and hardware ID number, however according to Paragraph [0017] of applicant’s specification the controlling circuit indicates circuit type OR hardware identification number, they are not related, meaning they are independent. For the purpose of examination the examiner will assume the applicant intends to use a physical hardware element to indicate circuit type. Correction/Clarification is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuji Sakamoto (US Publication 2016/0092386), hereafter Hide in view of Pavithra Sachidanandam et al. (US Publication 2019/0026240), hereafter Pavi, in view of Nathaniel I Desimone et al. (US Publication 2015/0277935), hereafter Desi.
Regarding claim 1 Hide discloses a method for configuring input and output interfaces adapted to electrically connect a controlling circuit (I/O module 207 via control system 205) to a controlled device (field device 201), wherein the controlling circuit (source of request; Figure 11; Paragraph [0170]) comprises a controlling port indicating the controlled device (field device 201) comprises a controlled port (terminal ports 306), said method for configuring input and output interfaces (via field device control system; Figure 2) comprising: 

electrically connecting the controlling port to an input interface (cable 206 via cable duct 202) wherein the input interface is configured to receive a data type (a signal format) sent by the controlling port;

electrically connecting the controlled port (terminal ports 306) to an output interface; wherein the output interface is configured to output another data type (a recognizable signal format)  

storing a plurality of configuration files by a storage unit (memory 301), wherein one of the plurality of configuration files (via table associating a field device reference with an id of terminal port) corresponds to the circuit type (source of request) of the controlling circuit; (Paragraph [0073])

loading the configuration file (via retrieve the signal format required) corresponding to the circuit type from the storage unit by a computing unit; (Paragraph [0093])

and controlling a converting unit (via protocol conversion; Paragraph [0093]) for configuring the input interface and the output interface (changing a signal format to a recognizable signal format) by the computing unit according to the configuration file corresponding to the circuit type unit (via protocol conversion; Paragraph [0093])

Hide does not explicitly disclose wherein the I/O interface configuration device is an FPGA; retrieving the circuit type of the controlling circuit by a detecting pin after the controlling circuit electrically connects, wherein the detecting pin is electrically connected to the controlling port of the controlling circuit;  

Pavi discloses wherein the I/O interface configuration device is an FPGA (FPGA via module); (Paragraph [0030])

 retrieving the circuit type (via functional status) of the controlling circuit by a detecting pin (via GPIO pin 118) after the controlling circuit electrically connects, wherein the detecting pin is electrically connected to the controlling port (via interface 130) of the controlling circuit (via utility device 150); (Figure 1; Paragraph [0056])

Pavi and Hide are analogous art because they are from the same field of endeavor involving interconnection of transfer of information or signals between I/O devices. 

Pavi does not explicitly disclose indicating a hardware identification number.

Desi discloses the use of presence detecting pins that can indicate the physical pins as well as peripheral devices through measuring the states of the pins of the M2 physical interface. (Paragraph [0043-0045])

Desi and the modified Hide are analogous art because they are from the same field of endeavor involving interconnection of transfer of information or signals between I/O devices.

It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include the features of Pavi in the system of Hide in combination with Desi. The motivation behind such a combination would have been to provide a generic mechanism to program the GPIO pins for multiple functionalities (Paragraph [0003 and 0004] of Pavi), and to adapter to different interface support (Paragraph [0002] of Desi)


Regarding claim 2 Hide discloses an I/O interface configuration device (field device control system; Figure 2) for configuring input and output interfaces adapted to electrically connect a controlling circuit (I/O module 207 via control system 205) to a controlled device (field device 201), wherein the controlling circuit (source of request; Figure 11; Paragraph [0170]) comprises a controlling port indicating a hardware identification number and the controlled device (field device 201) comprises a controlled port (terminal ports 306), the I/O interface configuration device (field device control system; Figure 2) comprises: 

an input interface (cable 206 via cable duct 202) adapted to electrically connect to the controlling port (via 205) for receiving a data type (via type of request; Paragraph [0172) sent by the controlling port (via control system 205); (Figure 2, 3, and 11)

an output interface adapted to electrically connect to the controlled port (terminal ports 306) for outputting another data type (via type of response; Paragraph [0170]; (Figure 2 and 3)

a storage unit (memory 301) storing a plurality of configuration files (via table associating a field device reference with an id of terminal port), wherein one of the plurality of configuration files corresponds to the circuit type (source of request) of the controlling circuit; (Paragraph [0073])

a converting unit (via protocol conversion; Paragraph [0093]) electrically connecting to the input interface and the output interface, wherein the converting unit corresponds to the controlled device (field device 201), converts the data type to said another data type (changing a signal format to a recognizable signal format) and is adapted to selectively output (via retrieve the signal format required) said another data type through the output interface; (Paragraph [0093])

and a computing unit (processor 300) electrically connecting to the detecting pin, the storage unit and the converting unit, wherein the computing unit is adapted to load the configuration file corresponding to the circuit type (source of request) from the storage unit and control the converting unit (via protocol conversion; Paragraph [0093]) to configure the input interface and the output interface according to the configuration file of the circuit type (source of request). 

Hide does not explicitly disclose a detecting pin retrieving the circuit type of the controlling circuit, wherein the detecting pin is electrically connected to the controlling port of the controlling circuit;  

Pavi discloses a detecting pin retrieving the circuit type (via functional status) of the controlling circuit (via utility device 150), wherein the detecting pin (via GPIO pin 118) is electrically connected to the controlling port (via interface 130) of the controlling circuit (150); (Figure 1; Paragraph [0056])

Pavi and Hide are analogous art because they are from the same field of endeavor involving interconnection of transfer of information or signals between I/O devices. 

Pavi does not explicitly disclose indicating a hardware identification number.

Desi discloses the use of presence detecting pins that can indicate the physical pins as well as peripheral devices through measuring the states of the pins of the M2 physical interface. (Paragraph [0043-0045])

Desi and the modified Hide are analogous art because they are from the same field of endeavor involving interconnection of transfer of information or signals between I/O devices.

It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include the features of Pavi in the system of Hide in combination with Desi. The motivation behind such a combination would have been to provide a generic mechanism to program the GPIO pins for multiple functionalities (Paragraph [0003 and 0004] of Pavi), and to adapter to different interface support (Paragraph [0002] of Desi)



 
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Hide discloses wherein the I/O interface configuration device (via utility device 150) is an FPGA (FPGA via module) or a CPLD. (Paragraph [0030] of Pavi)


Claim 5 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Hide discloses wherein the input interface (via multifunction pin) is PPI, SPI, GPIO (GPIO), or I.sup.2C (I2C functionality). (Paragraph [0012, 0047, 0048] of Pavi)


Claim 6 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Hide discloses wherein the output interface (via multifunction pin) is SPI, SGPIO, or I.sup.2C (I2C functionality). (Paragraph [0012, 0047, 0048] of Pavi)


Regarding claim 7 Hide discloses a control system comprises: 

a controlling circuit (I/O module 207 via control system 205) (source of request) comprising a controlling port;  

a controlled device (field device 201) comprising a controlled port (terminal ports 306), wherein the controlled device is adapted to receive an instruction or a data from the controlled port;  

and an I/O interface configuration device (field device control system; Figure 2) for configuring input and output interfaces electrically connecting to the controlling circuit (via control system 205) and the controlled device (field device 201), and the I/O interface configuration device (field device control system; Figure 2) comprising: 

an input interface adapted to electrically connect to the controlling port (via control system 205) for receiving a data type sent by the controlling port;  

an output interface adapted to electrically connect to the controlled port (terminal ports 306) for outputting another data type, wherein said another data type is the instruction or the data;  

a storage unit (memory 301) storing a plurality of configuration files (via table associating a field device reference with an id of terminal port), wherein one of the plurality of the configuration files corresponds to the circuit type (source of request) of the controlling circuit (via control system 205);  

a converting unit (via protocol conversion; Paragraph [0093]) electrically connecting to the input interface and the output interface, wherein the converting unit corresponds to the controlled device (field device 201), converts the data type to said another data type (changing a signal format to a recognizable signal format) and is adapted to selectively output said another data type through the output interface;  

and a computing unit (processor 300) electrically connecting to the detecting pin, the storage unit (memory 301) and the converting unit, wherein the computing unit is adapted to load the configuration file corresponding to the circuit type (source of request) from the storage unit and control the converting unit to configure (changing a signal format to a recognizable signal format) the input interface and the output interface according to the configuration file of the circuit type (source of request). 

Hide does not explicitly disclose a detecting pin retrieving the circuit type of the controlling circuit, wherein the detecting pin is electrically connected to the controlling port of the controlling circuit;  

Pavi discloses a detecting pin retrieving the circuit type (via functional status) of the controlling circuit (via utility device 150), wherein the detecting pin (via GPIO pin 118) is electrically connected to the controlling port (via interface 130) of the controlling circuit (150); (Figure 1; Paragraph [0056])

Pavi and Hide are analogous art because they are from the same field of endeavor involving interconnection of transfer of information or signals between I/O devices. 

Pavi does not explicitly disclose indicating a hardware identification number.

Desi discloses the use of presence detecting pins that can indicate the physical pins as well as peripheral devices through measuring the states of the pins of the M2 physical interface. (Paragraph [0043-0045])

Desi and the modified Hide are analogous art because they are from the same field of endeavor involving interconnection of transfer of information or signals between I/O devices.

It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include the features of Pavi in the system of Hide in combination with Desi. The motivation behind such a combination would have been to provide a generic mechanism to program the GPIO pins for multiple functionalities (Paragraph [0003 and 0004] of Pavi), and to adapter to different interface support (Paragraph [0002] of Desi)


Claim 8 is rejected for the reasons set forth hereinabove for claim 7, and further the modified Hide discloses wherein the I/O interface configuration device (via utility device 150) is an FPGA (FPGA via module) or a CPLD. (Paragraph [0030] of Pavi)


Claim 9 is rejected for the reasons set forth hereinabove for claim 7, and further Hide discloses wherein the input interface (via multifunction pin) is PPI, SPI, GPIO (GPIO), or I.sup.2C (I2C functionality). (Paragraph [0012, 0047, 0048] of Pavi) 


Claim 10 is rejected for the reasons set forth hereinabove for claim 7, and the modified Hide discloses wherein the output interface (via multifunction pin) is SPI, SGPIO, or I.sup.2C (I2C functionality). (Paragraph [0012, 0047, 0048] of Pavi) 


5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hideyuji Sakamoto (US Publication 2016/0092386), hereafter Hide in view of Pavithra Sachidanandam et al. (US Publication 2019/0026240), hereafter Pavi in view of Nathaniel I Desimone et al. (US Publication 2015/0277935), hereafter Desi as applied to claim 2 above, and further in view of Kenneth William Junk et al. (US 2017/0005703), hereafter Junk.

Claim 4 is rejected for the reasons set forth hereinabove where the modified Hide discloses claim 2, however the modified Hide does not explicitly disclose wherein the controlling circuit is an expander chip or a RAID control chip. 
 
Junk discloses wherein the controlling circuit is an expander chip or a RAID control chip (RAID systems). (Paragraph [0048]) 

Junk and the modified Hide are analogous art because they are from the same field of endeavor involving interconnection of transfer of information or signals between I/O devices. 

It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include the features of Junk in the modified system of Hide. The motivation behind such a combination would have been to cover purely software/firmware implementations. (Paragraph [0039] of Junk) 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 06/04/2022Examiner, Art Unit 2181             

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181